DETAILED ACTION
This Final Office Action is in response to the above identified patent application filed on September 07, 2021. Claims 1 – 21 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 14, 15 & 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,872,553 B1) to Erlandson in view of (U.S. Patent Publication Number 2014 / 0191008 A1) to Zwetzig.
Regarding claim 1, Erlandson discloses the cover apparatus (106) for carrying and protecting hand-held portable devices (102) comprising: 
the lower portion (i.e. Lower Portion of (106) in Figure 1) comprising: 
an opening having the periphery; at least one wall (106A & 106B) defining at least a portion of the periphery of the opening; 
the base (106C) coupled to the at least one wall (106A & 106B), the at least one wall (106A) and base (106C) defining the volume (i.e. Interior Cavity Portion of (106) in Figure 1) within the lower portion (i.e. Lower Portion of (106) in Figure 1); and 
the device (102) being held by the cover apparatus (106) (See Figures 3 & 4).
However, Erlandson does not disclose the reconfigurable member coupled to the at least one wall, the reconfigurable member positioned at the portion of the periphery, the reconfigurable member being formable and configurable from the first shape to the second shape different from the first shape, the second shape conforming to at least a portion of an outer profile of a device. 
Zwetzig teaches the reconfigurable member (29) coupled to the at least one wall (38) (See Paragraph 0034), the reconfigurable member (29) positioned at the portion of the periphery (See Paragraph 0031), the reconfigurable member (29) being formable 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the reconfigurable member coupled to the at least one wall, the reconfigurable member positioned at the portion of the periphery, the reconfigurable member being formable and configurable from the first shape to the second shape different from the first shape, the second shape conforming to at least a portion of an outer profile of a device as taught by Zwetzig with the apparatus of Erlandson in order to provide a desired shape to the opening (See Paragraph 0030).

 	Regarding claim 2, Erlandson as modified by Zwetzig discloses further comprising the second reconfigurable member (33), wherein the second reconfigurable member (33) is configured to conform to the second portion of the outer profile of the device (i.e. Stored Item) positioned within the lower portion (i.e. Lower Portion of (2) in Figures 7) (i.e. via Shape Memory) (See Paragraphs 0030 & 0037). 

Regarding claim 3, Erlandson as modified by Zwetzig disclose wherein the reconfigurable member (29) extends around an entirety of the periphery (See Paragraph 0031) (See Figures 4, 5 & 7).

Regarding claim 5, Erlandson as modified by Zwetzig discloses wherein the reconfigurable member (29) is positioned between an upper edge of the at least one wall (38) and the base (i.e. Bottom Portion of (2) in Figures 4, 5 & 7). 

Regarding claim 6, Erlandson as modified by Zwetzig discloses wherein the reconfigurable member (29) is positioned on an upper edge of the at least one wall (38) (See Paragraph 0034) (See Figures 4, 5 & 7).  

Regarding claim 7, Erlandson discloses wherein the lower portion (i.e. Lower Portion of (106) in Figure 1) further includes at least one strap (114 & 115)  to couple the lower portion to an over-shoulder harness (103, 103D & 103F) (See Figure 1). 
 
Regarding claim 8, Erlandson discloses further comprising an upper portion (108) operably coupled to the lower portion (i.e. Lower Portion of (106) in Figure 1), the upper portion (108) being configured to render the opening of the lower portion (i.e. Lower Portion of (106) in Figure 1) accessible in the first state and transition to cover the opening in the second state (See Figures 1, 2 & 3).  

 Regarding claim 9, Erlandson discloses the case apparatus (106) for carrying and protecting portable optics, comprising: an over-shoulder harness (103); the case assembly (106) comprising: the lower portion (106B) having at least one strap (114 & 115) configured to couple the over-shoulder harness (103) to the lower portion (106B), the lower portion (106B) further comprising: an opening (i.e. via (108) in Figure 5; at least one wall having an upper edge, the upper edge of the at least one wall defining the opening (i.e. via (108) in Figure 5); the base (106C) coupled to the at least one wall (106B), the at least one wall (106B) and base (106C) defining the volume (i.e. Interior Cavity Portion of (106) in Figure 3) within the lower portion (106B); and 
an upper portion (108) operably coupled to the lower portion (106), the upper portion (108) being configured to render the opening of the lower portion (106) accessible in a first state (See Figures 3 & 4) and transition to cover the opening in a second state (See Figures 1 & 2).
However, Erlandson does not disclose the reconfigurable member coupled to the at least one wall, the reconfigurable member extending around the upper edge of the at least one wall, the reconfigurable member being conformable to an outer profile of a device positioned within the lower portion.
Zwetzig teaches the reconfigurable member (29) coupled to the at least one wall (38), the reconfigurable member (29) extending around the upper edge of the at least one wall (38) (See Figures 4, 5 & 7), the reconfigurable member (29) being conformable to an outer profile of the device (i.e. Store Item) positioned (i.e. via providing the desired shaped to the opening) (See Paragraph 0030) (See Figures 4, 5 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the reconfigurable member coupled to the at least one wall, the reconfigurable member extending around the upper edge of the at least one wall, the reconfigurable member being conformable to an outer profile of a device positioned within the lower portion as taught by Zwetzig with the case of Erlandson in order to provide a desired shape to the opening (See Paragraph 0030).

Regarding claim 10, Erlandson discloses wherein a portion of the device (102) positioned within the lower portion (106B) extends through the opening (i.e. via (108) in Figure 5) of the lower portion (106B).
  
Regarding claim 11, Erlandson discloses wherein the upper portion is operably coupled to the at least one wall (106D) (See Figure 2).  

Regarding claim 14, Erlandson discloses wherein: the opening defines the first plane; the base (106C) of the lower portion (106B) defines the second plane (See Figure 2); and the first plane is oblique to the second plane (See Figures 2 & 3).  

Regarding claim 15, Erlandson as modified by Zwetzig discloses wherein the reconfigurable member (29) is capably conformable to an outer profile of the pair of binoculars (i.e. via desired shape and shape memory) (See Paragraphs 0030 & 0037). 

Regarding claim 17, Erlandson discloses the method for carrying and protecting portable optics (102) within the case (10), the method comprising: exposing an opening within the lower portion (106) of the case by transitioning an upper portion of the case away from the opening; placing the device (102) at least partially within an inner volume (i.e. Interior Cavity of (106) in Figures 1 & 3) defined by the lower portion (106) of the case.
However, Erlandson as modified by above does not disclose the method steps of forming the reconfigurable member to approximate at least a portion of an outer profile of the device within the case.  
Zwetzig discloses the method steps of forming the reconfigurable member (29) to approximate at least a portion of an outer profile of the device (i.e. Stored Item) within the case (2) (See Figure 7).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of forming the reconfigurable member to approximate at least a portion of an outer profile of the device within the case as taught by Zwetzig with the case of Erlandson in order to provide a desired shape to the opening (See Paragraph 0030).

Regarding claim 18, Erlandson as modified by Zwetzig discloses the method steps of forming the second reconfigurable member (33) to approximate another portion of the outer profile of the device (i.e. Stored Item) within the case (2) (See Figures 4, 5 & 7).  

Regarding claim 19, Erlandson discloses the method steps of further comprising: repositioning the upper portion (108) of the case to at least partially cover the opening within the lower portion (108) of the case (See Figures 2 & 3). 
 
Regarding claim 20, Erlandson as modified by Zwetzig discloses the method steps of wherein the reconfigurable member (29) is curved or bent to approximate the portion of the outer profile of the device (i.e. Stored Item) positioned within the case (2) (i.e. via the desired shape and shape memory) (See Paragraphs 0030 & 0037) (See Figures 4, 5 & 7). 

Regarding claim 21, Erlandson discloses the cover (See Figure 1) apparatus for carrying and protecting hand-held portable devices (102), comprising: the main case portion (106); an opening to the main case portion (106), the opening being defined by the periphery; the cover (108) removably secured to the main case portion (106) to cover the opening.
However, Erlandson does not disclose the reconfigurable member secured to at least a portion of the periphery, the reconfigurable member being bendable to correspond with a profile of the hand-held device insertable through the opening into the case to prevent the device from moving relative to the case.
Zwetzig teaches the reconfigurable member (29) secured to at least a portion of the periphery (See Figures 4, 5 & 7), the reconfigurable member (29) being bendable (i.e. via desired shape and shape memory) to correspond with the profile of the hand-held device insertable through the opening into the case (2) to prevent the device (i.e. Stored Item) from moving relative to the case (2) (See Paragraphs 0030 & 0037) (See Figures 4, 5 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the reconfigurable member secured to at least a portion of the periphery, the reconfigurable member being bendable to correspond with a profile of the hand-held device insertable through the opening into the case to prevent the device from moving relative to the case as taught by Zwetzig with the case of Erlandson in order to provide a desired shape to the opening (See Paragraph 0030).

Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,872,553 B1) to Erlandson and (U.S. Patent Publication Number 2014 / 0191008 A1) to Zwetzig as applied to claim 1 above, and further in view of (U.S. Patent Number 2014 / 0254959 A1) to Peck et al.
Regarding claim 4, Erlandson as modified by Zwetzig does not explicitly disclose wherein the reconfigurable member (29) (i.e. Wire Support Member) is metal.
Peck et al., discloses wherein the reconfigurable member (i.e. Inner Wire Loop) is metal (See Paragraph 0031).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the reconfigurable member being metal as taught by Peck et al., with the apparatus of Erlandson in order to enhance shape memory (See Paragraph 0031).

Regarding claim 16, Erlandson as modified by Peck et al., discloses wherein the reconfigurable member (i.e. Inner Wire Loop) is an elongate portion of metal (See Paragraph 0031).  

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,872,553 B1) to Erlandson and (U.S. Patent Publication Number 2014 / 0191008 A1) to Zwetzig as applied to claim 9 above, and further in view of (U.S. Patent Number 8,720,681 B1) to Hancock et al.
Regarding claim 12, Erlandson as modified by Zwetzig discloses wherein the reconfigurable member (29) is positioned between the upper edge (i.e. Top Edge portion of (38) in Figures 4, 5 & 7) of the at least one wall (38) and positioned (i.e. concealed within (2)) on a portion of the upper edge (See Paragraphs 0031 & 0037) (See Figures 4, 5 & 7).  
However, Erlandon as modified above does not explicitly disclose the sleeve.
Hancock et al., teaches the reconfigurable member (26) positioned between the upper edge of the at least one wall (18) and the sleeve (28) positioned on a portion of the upper edge (See Column 4, lines 9 – 12) (See Figures 1 & 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the sleeve positioned on a portion of the upper edge as taught by Hancock et al., with the apparatus of Erlandson in order to store, protect and position the rigid metal rod to the edge of the peripheral wall of the bag (See Column 4, lines 9 – 12).

Regarding claim 13, Erlandson as modified by Zwetzig discloses the reconfigurable member (29) (See Figures 4, 5 & 7).
Furthermore, Erlandson as modified by Hancock et al., discloses wherein the sleeve (28) forms an elongate channel (i.e. Thick Compressible Fabric) or aperture which receives at least a portion of the reconfigurable member (26) (See Column 4, lines 9 – 12) (See Figures 1 & 4). 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Publication Number 2004 / 0234175 A1) to Takita et al., teaches the reconfigurable member (18) coupled to the at least one wall (11), the reconfigurable member (18) positioned at the portion of the periphery (See Figures 1, 2 & 3), the reconfigurable member (18) formable and configurable to correspond with the outer profile of the device being held by the cover apparatus (See Figures 1 & 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734     

/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734